DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: module configured to in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-10, 16-17, and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10, 12-13, and 21 of U.S. Patent No. 11,424,021 in view of Liao et el. Although the claims at issue are not identical, they are not patentably distinct from each other because they’re an obvious variation of each other. For example, see table 1 below. 
Claim 1 of the current application
Claim 1 of U.S. Patent No. 11,424,021
A medical image analyzing system, comprising: an image preprocessing module configured to process at least one image corresponding to an organ to generate at least one processed image, wherein the processed image comprises a segmentation label corresponding to a cancerous part of the organ;
A medical image analyzing system, comprising: an image preprocessing module, executed by a processor, configured to process at least one image comprising an organ to generate at least one processed image, wherein the processed image comprises a segmentation label corresponding to a location of the organ
 a patch cropping module configured to acquire a plurality of image patches from the processed image
a patch cropping module, executed by the processor, configured to crop a plurality of image patches from the processed image comprising the segmentation label
a training module configured to train a full model using the plurality of feature values of each of the plurality of image patches to obtain a plurality of first prediction values corresponding to the respective plurality of image patches
an analysis module, executed by the processor, configured to train a deep learning model with the image patches to obtain a plurality of first prediction values respectively corresponding to each of the image patches
 a threshold selection module configured to plot a first curve based on the plurality of first prediction values and determine a first threshold that is used for determining whether each of the plurality of image patches is cancerous according to the first curve.
a threshold selection module, executed by the processor, configured to plot a first curve according to the first prediction values and determine a first threshold according to the first curve to determine whether each of the image patches is cancerous;
Claim 2 of the current application
Claim 2 of U.S. Patent No. 11,424,021
The medical image analyzing system of claim 1, wherein the patch cropping module acquires the plurality of image patches with a square window that moves along an x axis and a y axis of the processed image.
The medical image analyzing system of claim 1, wherein the patch cropping module crops the image patches from the processed image according to a square window moving along an x-axis and a y-axis of the processed image comprising the segmentation label.
Claim 8 of the current application
Claim 1 of U.S. Patent No. 11,424,021
The medical image analyzing system of claim 1, further comprising a computer-assisted detection/diagnosis module configured to input at least one patient image to the image preprocessing module and the patch cropping module to generate a plurality of patient image patches and input the plurality of patient image patches into the full model to obtain a plurality of first prediction values corresponding to the respective plurality of patient image patches.
and a computer-aided diagnosis module, executed by the processor, configured to input at least one patient image to the image preprocessing module and the patch cropping module to generate a plurality of patient image patches and input the patient image patches to the deep learning model to obtain a plurality of first prediction values corresponding to each of the patient image patches respectively;
Claim 9 of the current application
Claim 1 of U.S. Patent No. 11,424,021
The medical image analyzing system of claim 8, wherein the computer-assisted detection/diagnosis module further enables the threshold selection module to calculate at least one second prediction value corresponding to the at least one patient image based on the plurality of first prediction values respectively corresponding to the plurality of patient image patches, and plot a second curve based on the at least one second prediction value to determine a second threshold that is used for determining whether the at least one patient image is cancerous according to the second curve.
wherein the computer-aided diagnosis module controls the threshold selection module to calculate at least one second prediction value corresponding to the at least one patient image according to the first prediction values corresponding to the patient image patches generated from the at least one  patient image and plot a second curve according to the at least one second prediction value to determine a second threshold according to the second curve to determine whether the at least one patient image harbors cancer.
Claim 10 of the current application
Claim 10 of U.S. Patent No. 11,424,021
The medical image analyzing system of claim 9, wherein the at least one second prediction value is a ratio between a number of patient image patches that are predicted as cancerous in the at least one patient image by applying the first threshold to the plurality of first prediction values respectively corresponding to each of the plurality of patient image patches and a total number of the plurality of patient image patches.
The medical image analyzing system of claim [[9]] 1, wherein, for each of the at least one second prediction values, the second prediction value is a ratio between a number of the patient image patches generated from the at least one patient image of a patient that are classified as cancerous by applying the first threshold to the first prediction values corresponding to all the patient image patches generated from the at least one patient image of the patient and a total number of all the patient image patches generated from the at least one patient image of the patient.
Claim 16 of the current application
Claim 12 of U.S. Patent No. 11,424,021
A medical image analyzing method, comprising: processing at least one image corresponding to an organ to generate at least one processed image, wherein the processed image comprises a segmentation label corresponding to a cancerous part of the organ; acquiring a plurality of image patches from the processed image; training a full model using the plurality of feature values of each of the plurality of image patches to obtain a plurality of first prediction values corresponding to the respective plurality of image patches; and plotting a first curve based on the plurality of first prediction values and determining a first threshold that is used for determining whether each of the plurality of image patches is cancerous according to the first curve.
A medical image analyzing method, comprising: processing at least one image comprising an organ to generate at least one processed image, wherein the processed image comprises a segmentation label corresponding to a location of the organ; cropping a plurality of image patches from the processed image comprising the segmentation label; training a deep learning model with the image patches to obtain a plurality of first prediction values respectively corresponding to each of the image patches;
plotting a first curve according to the first prediction values and determining a first threshold according to the first curve to determine whether each of the image patches is cancerous;
Claim 17 of the current application
Claim 13 of U.S. Patent No. 11,424,021
The medical image analyzing method of claim 16, wherein the plurality of image patches are acquired using a square window that moves along an x axis and a y axis of the processed image.
The medical image analyzing method of claim 12, wherein the cropping of the image patches is based on a square window moving along an x-axis and a y-axis of the processed image comprising the segmentation label.
Claim 23 of the current application
Claim 12 of U.S. Patent No. 11,424,021
The medical image analyzing method of claim 16, further comprising inputting at least one patient image to generate a plurality of patient image patches and inputting the plurality of patient image patches into the full model to obtain a plurality of first prediction values corresponding to the respective plurality of patient image patches.
inputting at least one patient image to generate a plurality of patient image patches; inputting the patient image patches to the deep learning model to obtain a plurality of first prediction values corresponding to each of the patient image patches respectively; 
Claim 24 of the current application
Claim 12 of U.S. Patent No. 11,424,021
The medical image analyzing method of claim 23, further comprising calculating at least one second prediction value respectively corresponding to the at least one patient image based on the plurality of first prediction values respectively corresponding to the plurality of patient image patches, and plotting a second curve based on the at least one second prediction value to determine a second threshold that is used for determining whether the at least one patient image is cancerous according to the second curve.
calculating at least one second prediction value corresponding to the at least one patient image according to the first prediction values corresponding to the patient image patches generated from the at least one patient image; and plotting a second curve according to the at least one second prediction value to determine a second threshold according to the second curve to determine whether the at least one patient image harbors cancer.
Claim 25 of the current application
Claim 21 of U.S. Patent No. 11,424,021
The medical image analyzing method of claim 24, wherein the at least one second prediction value is a ratio between a number of patient image patches that are predicted as cancerous in the at least one patient image by applying the first threshold to the plurality of first prediction values respectively corresponding to the plurality of patient image patches and a total number of the plurality of patient image patches.
The medical image analyzing method of claim 12, wherein, for each of the at least one second prediction values, the second prediction value is a ratio between a number of the patient image patches generated from the at least one patient image of a patient that are classified as cancerous by applying the first threshold to the first prediction values corresponding to all the patient image patches generated from the at least one patient image of the patient and a total number of all the patient image patches generated from the at least one patient image of the patient.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 16-17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akselrod-Ballin et al. (US Pub No. US 2019/0304092).
Regarding claim 1, Akselrod-Ballin teaches a medical image analyzing system, comprising (figure 1):
 an image preprocessing module configured to process at least one image corresponding to an organ to generate at least one processed image, wherein the processed image comprises a segmentation label corresponding to a cancerous part of the organ (figure 1, step 102, para. 0109; e.g. Each anatomical training image including at least one target tissue (e.g., breast) portion in which abnormality may be found, and an associated weak label (also referred to as an annotation) indicative of abnormality for the whole respective anatomical training image. The anatomical training images and/or the associated annotation may be obtained);
 a patch cropping module configured to acquire a plurality of image patches from the processed image (figure 1, step 104, paras. 0116-0117; e.g. the respective anatomical training image is decomposed into patches. The number of patches is arbitrary and/or the number of patches per anatomical image may vary between anatomical images.); 
a feature analysis module configured to perform feature analysis on the plurality of image patches to obtain a plurality of feature values corresponding to each of the plurality of image patches (figure 1, step 106, paras. 0124-0125; e.g. a feature representation is computed for each patch. The feature representation may be implemented as a feature vector. The number of features extracted for each patch may be, for example, 4096, or other values.); 
a training module configured to train a full model using the plurality of feature values of each of the plurality of image patches to obtain a plurality of first prediction values corresponding to the respective plurality of image patches (figure 1, step 108, para. 0126; e.g. a probability that the respective patch includes an indication of abnormality is computed according to the feature representation of the respective patch. Optionally, the probability is computed by the refilled fully connected neural network of a second stage of the deep CNN, as described herein); and
 a threshold selection module configured to plot a first curve based on the plurality of first prediction values and determine a first threshold that is used for determining whether each of the plurality of image patches is cancerous according to the first curve (paras. 0129 and 0192; e.g.  The ROC curve of FIG. 6A indicates that for TS-1 with highly probable malignant MG classification, specificity is 60% @ 87% sensitivity or specificity of 40% @ 96% sensitivity.)

Regarding claim 2, Akselrod-Ballin teaches the medical image analyzing system of claim 1, wherein the patch cropping module acquires the plurality of image patches with a square window that moves along an x axis and a y axis of the processed image (para. 0117; e.g. the respective anatomical training image is decomposed based on a sliding window moved within the respective anatomical training image to extract each of the patches. The siding window may be moved to cover the entire image.).

Regarding claim 8, Akselrod-Ballin teaches the medical image analyzing system of claim 1, further comprising a computer-assisted detection/diagnosis module configured to input at least one patient image to the image preprocessing module and the patch cropping module to generate a plurality of patient image patches and input the plurality of patient image patches into the full model to obtain a plurality of first prediction values corresponding to the respective plurality of patient image patches (figure 1, steps 102-108 and associated paragraphs).

Regarding claim 16, Akselrod-Ballin teaches a medical image analyzing method, comprising (figure 1):
processing at least one image corresponding to an organ to generate at least one processed image, wherein the processed image comprises a segmentation label corresponding to a cancerous part of the organ (figure 1, step 102, para. 0109; e.g. Each anatomical training image including at least one target tissue (e.g., breast) portion in which abnormality may be found, and an associated weak label (also referred to as an annotation) indicative of abnormality for the whole respective anatomical training image. The anatomical training images and/or the associated annotation may be obtained);
acquiring a plurality of image patches from the processed image (figure 1, step 104, paras. 0116-0117; e.g. the respective anatomical training image is decomposed into patches. The number of patches is arbitrary and/or the number of patches per anatomical image may vary between anatomical images.); 
 performing feature analysis on the plurality of image patches to obtain a plurality of feature values corresponding to each of the plurality of image patches (figure 1, step 106, paras. 0124-0125; e.g. a feature representation is computed for each patch. The feature representation may be implemented as a feature vector. The number of features extracted for each patch may be, for example, 4096, or other values.); 
training a full model using the plurality of feature values of each of the plurality of image patches to obtain a plurality of first prediction values corresponding to the respective plurality of image patches (figure 1, step 108, para. 0126; e.g. a probability that the respective patch includes an indication of abnormality is computed according to the feature representation of the respective patch. Optionally, the probability is computed by the refilled fully connected neural network of a second stage of the deep CNN, as described herein); and 
plotting a first curve based on the plurality of first prediction values and determining a first threshold that is used for determining whether each of the plurality of image patches is cancerous according to the first curve (paras. 0129 and 0192; e.g.  The ROC curve of FIG. 6A indicates that for TS-1 with highly probable malignant MG classification, specificity is 60% @ 87% sensitivity or specificity of 40% @ 96% sensitivity.)

Regarding claim 17, Akselrod-Ballin teaches the medical image analyzing method of claim 16, wherein the plurality of image patches are acquired using a square window that moves along an x axis and a y axis of the processed image (para. 0117; e.g. the respective anatomical training image is decomposed based on a sliding window moved within the respective anatomical training image to extract each of the patches. The siding window may be moved to cover the entire image.).

Regarding claim 23, Akselrod-Ballin teaches the medical image analyzing method of claim 16, further comprising inputting at least one patient image to generate a plurality of patient image patches and inputting the plurality of patient image patches into the full model to obtain a plurality of first prediction values corresponding to the respective plurality of patient image patches (figure 1, steps 102-108 and associated paragraphs).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akselrod-Ballin et al. (US Pub No. US 2019/0304092) in the view of Zago (NPL: Diabetic Retinopathy detection based on deep learning, 2019).

Regarding claim 3, Akselrod-Ballin teaches the medical image analyzing system of claim 2, however fails to explicitly teach wherein the patch cropping module masks the segmentation label of the processed image and masks the processed image except for the organ, and then acquires an unmasked area of the processed image with the square window moving at a stride of 5 pixels to generate the plurality of image patches.
Zago, in the same field of endeavor, teaches the patch cropping module masks the segmentation label of the processed image and masks the processed image except for the organ, and then acquires an unmasked area of the processed image with the square window moving at a stride of 5 pixels to generate the plurality of image patches (section 3.2.4, page 66; e.g. the usage of a 5 pixels stride, even if there is a lesion with 1 pixel of area, which is very unlikely, it would be considered in several patches given the used protocol).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Akselrod-Ballin to incorporate the teachings of Zago to provide a square window moving at a stride of 5 pixels. This modification would reduce missing some lesions within an image and result in several patches (section 3.2.4, page 66).

Regarding claim 18, Akselrod-Ballin teaches the medical image analyzing method of claim 17, however fails to explicitly teach further comprising masking the segmentation label of the processed image and masking the processed image except for the organ, and then acquiring an unmasked area of the processed image with the square window moving at a stride of 5 pixels to generate the plurality of image patches.
Zago, in the same field of endeavor, teaches further comprising masking the segmentation label of the processed image and masking the processed image except for the organ, and then acquiring an unmasked area of the processed image with the square window moving at a stride of 5 pixels to generate the plurality of image patches (section 3.2.4, page 66; e.g. the usage of a 5 pixels stride, even if there is a lesion with 1 pixel of area, which is very unlikely, it would be considered in several patches given the used protocol).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Akselrod-Ballin to incorporate the teachings of Zago to provide a square window moving at a stride of 5 pixels. This modification would reduce missing some lesions within an image and result in several patches (section 3.2.4, page 66).

Claims 4 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Akselrod-Ballin et al. (US Pub No. US 2019/0304092) in the view of Zhou (NPL: Targeted attack and security enhancement on texture synthesis based steganography, 2018).
Regarding claim 4, Akselrod-Ballin teaches the medical image analyzing system of claim 2, however fails to explicitly teach wherein the patch cropping module masks the processed image except for the segmentation label, and then acquires an unmasked area of the processed image with the square window moving at a stride of 1 pixel to generate the plurality of image patches.
Zhou, in the same field of endeavor, teaches wherein the patch cropping module masks the processed image except for the segmentation label, and then acquires an unmasked area of the processed image with the square window moving at a stride of 1 pixel to generate the plurality of image patches (page 102; e.g. a sliding window is employed with stride size of one pixel following the scan-line order to create candidate patches).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Akselrod-Ballin to incorporate the teachings of Zhou to provide a square window moving at a stride of 1 pixels. This modification would help in producing large amount of candidate regions, which represent the approximation of candidate patches (page 102).

Regarding claim 19, Akselrod-Ballin teaches the medical image analyzing method of claim 17, however fails to explicitly teach comprising masking the processed image except for the segmentation label, and then acquiring an unmasked area of the processed image with the square window moving at a stride of 1 pixel to generate the plurality of image patches..
Zhou, in the same field of endeavor, teaches comprising masking the processed image except for the segmentation label, and then acquiring an unmasked area of the processed image with the square window moving at a stride of 1 pixel to generate the plurality of image patches. (page 102; e.g. a sliding window is employed with stride size of one pixel following the scan-line order to create candidate patches).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Akselrod-Ballin to incorporate the teachings of Zhou to provide a square window moving at a stride of 1 pixels. This modification would help in producing large amount of candidate regions, which represent the approximation of candidate patches (page 102).

Claims 5-7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Akselrod-Ballin et al. (US Pub No. US 2019/0304092) in the view of Sun (NPL: Brain tumor segmentation and survival prediction using multimodal MRI scans with deep learning, 2019).
Regarding claim 5, Akselrod-Ballin teaches the medical image analyzing system of claim 1, however fails to explicitly teach wherein the feature analysis module performs feature analysis using radiomics.
Sun, in the same field of endeavor, teaches the feature analysis module performs feature analysis using radiomics (introduction section, page 2; e.g. radiomic features extracted from segmented tumor sub-regions as well as clinical features).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Akselrod-Ballin to incorporate the teachings of Sun to provide a feature analysis module performs feature analysis using radiomics. This modification would help in predicating overall survival (page 2).

Regarding claim 6, Akselrod-Ballin teaches the medical image analyzing system of claim 5, however fails to explicitly teach wherein features employed by the radiomics include: First Order features, Gray Level Co-occurrence Matrix (GLCM) features, Gray Level Dependence Matrix (GLDM) features, Gray Level Run Length Matrix (GLRLM) features, Gray Level Size Zone Matrix (GLSZM) features or Neighboring Gray Tone Difference Matrix (NGTDM) features.
Sun, in the same field of endeavor, teaches the features employed by the radiomics include: First Order features, Gray Level Co-occurrence Matrix (GLCM) features, Gray Level Dependence Matrix (GLDM) features, Gray Level Run Length Matrix (GLRLM) features, Gray Level Size Zone Matrix (GLSZM) features or Neighboring Gray Tone Difference Matrix (NGTDM) features (feature extraction section, page 5; e.g. The third category is texture features, which include 22 gray level co-occurrence matrix (GLCM) features, 16 gray level run length matrix (GLRLM) features, 16 Gray level size zone matrix (GLSZM) features, five neighboring gray tone difference matrix (NGTDM) features and 14 gray level dependence matrix (GLDM) Features. These features characterize the texture of the tumor region.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Akselrod-Ballin to incorporate the teachings of Sun to provide features employed by the radiomics include: First Order features, Gray Level Co-occurrence Matrix (GLCM) features, Gray Level Dependence Matrix (GLDM) features, Gray Level Run Length Matrix (GLRLM) features, Gray Level Size Zone Matrix (GLSZM) features or Neighboring Gray Tone Difference Matrix (NGTDM) features. This modification would help in predicating overall survival (page 2).

Regarding claim 7, Akselrod-Ballin teaches the medical image analyzing system of claim 1, however fails to explicitly teach wherein the training module trains the full model using an extreme gradient boosting (XGboost) machine learning algorithm.
Sun, in the same field of endeavor, teaches the training module trains the full model using an extreme gradient boosting (XGboost) machine learning algorithm (introduction section, page 2; e.g. Next, decision tree regression model with gradient boosting is used to fit the training data and rank the importance of features based on variance reduction. Cross validation is used to select the optimal number of top-rank).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Akselrod-Ballin to incorporate the teachings of Sun to provide training module trains the full model using an extreme gradient boosting (XGboost) machine learning algorithm. This modification would help to fit the training data and rank the importance of features based on variance reduction (page 2).

Regarding claim 20, Akselrod-Ballin teaches the medical image analyzing method of claim 16, however fails to explicitly teach wherein feature analysis is performed using radiomics.
Sun, in the same field of endeavor, teaches t feature analysis is performed using radiomics (introduction section, page 2; e.g. radiomic features extracted from segmented tumor sub-regions as well as clinical features).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Akselrod-Ballin to incorporate the teachings of Sun to provide a feature analysis is performed using radiomics. This modification would help in predicating overall survival (page 2).

Regarding claim 21, Akselrod-Ballin teaches the medical image analyzing method of claim 20, however fails to explicitly teach wherein features employed by the radiomics include: First Order features, Gray Level Co-occurrence Matrix (GLCM) features, Gray Level Dependence Matrix (GLDM) features, Gray Level Run Length Matrix (GLRLM) features, Gray Level Size Zone Matrix (GLSZM) features or Neighboring Gray Tone Difference Matrix (NGTDM) features.
Sun, in the same field of endeavor, teaches the features employed by the radiomics include: First Order features, Gray Level Co-occurrence Matrix (GLCM) features, Gray Level Dependence Matrix (GLDM) features, Gray Level Run Length Matrix (GLRLM) features, Gray Level Size Zone Matrix (GLSZM) features or Neighboring Gray Tone Difference Matrix (NGTDM) features (feature extraction section, page 5; e.g. The third category is texture features, which include 22 gray level co-occurrence matrix (GLCM) features, 16 gray level run length matrix (GLRLM) features, 16 Gray level size zone matrix (GLSZM) features, five neighboring gray tone difference matrix (NGTDM) features and 14 gray level dependence matrix (GLDM) Features. These features characterize the texture of the tumor region.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Akselrod-Ballin to incorporate the teachings of Sun to provide features employed by the radiomics include: First Order features, Gray Level Co-occurrence Matrix (GLCM) features, Gray Level Dependence Matrix (GLDM) features, Gray Level Run Length Matrix (GLRLM) features, Gray Level Size Zone Matrix (GLSZM) features or Neighboring Gray Tone Difference Matrix (NGTDM) features. This modification would help in predicating overall survival (page 2).

Regarding claim 22, Akselrod-Ballin teaches the medical image analyzing method of claim 16, however fails to explicitly teach wherein the full model is trained using an extreme gradient boosting (XGboost) machine learning algorithm.
Sun, in the same field of endeavor, teaches the full model is trained using an extreme gradient boosting (XGboost) machine learning algorithm (introduction section, page 2; e.g. Next, decision tree regression model with gradient boosting is used to fit the training data and rank the importance of features based on variance reduction. Cross validation is used to select the optimal number of top-rank).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Akselrod-Ballin to incorporate the teachings of Sun to provide a full model is trained using an extreme gradient boosting (XGboost) machine learning algorithm. This modification would help to fit the training data and rank the importance of features based on variance reduction (page 2).
Allowable Subject Matter
Claims 9-15 and 23-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           
	/BONIFACE NGATHI N/             Primary Examiner, Art Unit 3793